[Cite as State ex rel. DeJusus v. Miller, 2012-Ohio-3866.]


                              STATE OF OHIO, BELMONT COUNTY

                                    IN THE COURT OF APPEALS

                                          SEVENTH DISTRICT

STATE ex rel. MIGUEL VALENTIN                       )
GALINDO DeJUSUS,                                    )
                                                    )        CASE NO.    12 BE 19
        PETITIONER,                                 )
                                                    )           OPINION
        - VS -                                      )             AND
                                                    )        JUDGMENT ENTRY
MICHELE MILLER, WARDEN,                             )
BELMONT CORRECTIONAL                                )
INSTITUTION,                                        )
                                                    )
        RESPONDENT.                                 )

CHARACTER OF PROCEEDINGS:                                Petitioner’s Petition for Writ of Habeas
                                                         Corpus; Respondent’s Motion to Dismiss.

JUDGMENT:                                                Petition for Writ of Habeas Corpus Denied;
                                                         Motion to Dismiss Granted.

APPEARANCES:
For Petitioner:                                          Miguel Valentin Galindo DeJusus, Pro Se
                                                         #A620-358
                                                         Belmont Correctional Institution
                                                         P.O. Box 540
                                                         St. Clairsville, Ohio 43950

For Respondent:                                          Attorney Michael DeWine
                                                         Attorney General
                                                         Attorney Stephanie Watson
                                                         Assistant Attorney General
                                                         Criminal Justice Section
                                                         150 East Gay Street, 16th Floor
                                                         Columbus, Ohio 43215

JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Cheryl L. Waite

                                                         Dated: August 6, 2012
[Cite as State ex rel. DeJusus v. Miller, 2012-Ohio-3866.]


PER CURIAM.


        ¶{1}     Petitioner Miguel Valentin Galindo DeJusus has filed a petition for writ of
habeas corpus claiming his incarceration is unlawful due to alleged errors in the
postrelease control sentence he received from the Stark County Common Pleas Court.
04/26/12 Petition.         Respondent Michelle Miller, Warden of Belmont Correctional
Institution in St. Clairsville, Ohio, answered by filing a motion to dismiss. The alleged
basis for dismissal is res judicata.
        ¶{2}     On April 11, 2012, Petitioner filed a similar petition that is almost identical
to the petition at issue in this case number. We dismissed that petition and denied the
writ on three bases. State ex rel. DeJusus v. Miller, 7th Dist. No. 12BE17, 2012-Ohio-
2717. First, we explained that the extraordinary writ of habeas is not available to
correct postrelease control sentencing errors.               Id. at ¶ 8-9.   Postrelease control
sentencing errors are to be attacked through a direct appeal. Id. Our second reason
for denying the petition and granting Respondent’s motion to dismiss was based on
the fact that DeJusus’ sentence had not expired, and thus, he was not entitled to
immediate release. Id. at ¶ 10. We explained that relief through habeas corpus is not
available until the maximum sentence has expired. Id. The third and final reason for
our decision was based on procedural deficiencies in DeJusus’ petition. Id. at ¶ 11-13.
Specifically, he failed to comply with the mandatory requirements of R.C. 2969.25,
which require the filing of an affidavit containing a description of any civil actions that
he has filed in the last five years. Id.
        ¶{3}     The only difference between the April 11, 2012 petition that was filed in
case number 12BE17 and the April 26, 2012 petition that was filed in the case at hand
(12BE19) is that attached to the April 26, 2012 petition is an affidavit that complies with
R.C. 2969.25.
        ¶{4}     Although the April 26, 2012 petition is not procedurally deficient, it still
requires dismissal. Res judicata generally bars a successive habeas corpus petition.
Everett v. Eberlin, 114 Ohio St.3d 199, 2007-Ohio-3832, 870 N.E.2d 1190, ¶ 8. This is
especially true in this case where our prior decision ruled on the merit arguments and
determined them to be meritless.
                                                                                  -2-


      ¶{5}   Therefore, for those reasons and the ones espoused in case number
12BE17, the writ is denied and the motion to dismiss is granted.
      ¶{6}   Final order. Clerk to serve notice as provided by the Civil Rules.



Vukovich, J., concurs.
Donofrio, J., concurs.
Waite, P.J., concurs.